              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

ARTHUR L. FOSTER,

                     Plaintiff,
                                                    Case No. 17-CV-990-JPS
v.

BRIAN FOSTER, LORI ALSUM,
BRADLEY HOMPE, NANCY WHITE,                                        ORDER
CHRYSTAL MARCHANT, JEFFREY
MANLOVE, and JON LITSCHER,

                     Defendants.


       Plaintiff proceeds on two claims related to his medical care at

Waupun Correctional Institution. (Docket #12). The first claim is that the

prison medical staff and complaint examiners were deliberately indifferent

to his serious medical need, namely a kidney stone. Id. at 3–8. The claim is

leveled against Defendants Brian Foster (“Foster”), Lori Alsum (“Alsum”),

Bradley Hompe (“Hompe”), Nancy White (“White”), Chrystal Marchant

(“Marchant”), and Jeffrey Manlove (“Manlove”). Id. The second claim

alleges that Alsum and Jon Litscher (“Litscher”) enacted a policy to deprive

inmates of medical care based on the last digit of their inmate number. Id.;

(Docket #23 at 4–6). At the relevant time, Foster was the warden, Alsum was

the nursing coordinator, White, Marchant, and Manlove were medical

providers, and Hompe was a complaint examiner. Litscher was the

Secretary of the Department of Corrections.

       Defendants filed a motion for summary judgment, (Docket #27), and

an accompanying statement of facts, (Docket #29). Plaintiff’s entire response

to Defendants’ motion is comprised of a one-and-a-half-page brief. (Docket
#38).1 Absent from the brief is a response to Defendants’ statement of facts

that complies with the applicable procedural rules. Federal Rule of Civil

Procedure 56 and Civil Local Rule 56 describe in detail the form and

contents of a proper summary judgment submission. In particular, they

state that a party opposing a summary judgment motion must file

       (B) a concise response to the moving party’s statement of facts
       that must contain:
              (i) a reproduction of each numbered paragraph in the
       moving party’s statement of facts followed by a response to
       each paragraph, including, in the case of any disagreement,
       specific references to the affidavits, declarations, parts of the
       record, and other supporting materials relied upon[.]

Civ. L. R. 56(b)(2)(B)(i); see Fed. R. Civ. P. 56(c)(1)(A) (“A party asserting

that a fact . . . is genuinely disputed must support the assertion by: (A) citing

to particular parts of materials in the record[.]”). Plaintiff has ignored this

rule despite being twice provided a copy of it, once by the Court, (Docket

#16-3), and once by Defendants along with their summary judgment

motion, (Docket #27 at 3–12).

       Despite being twice warned of the strictures of summary judgment

procedure, Plaintiff ignored those rules by failing to properly dispute

Defendants’ proffered facts with citations to relevant, admissible evidence.

Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003). Though the Court is required

to liberally construe a pro se plaintiff’s filings, it cannot act as his lawyer,

and it cannot delve through the record to find favorable evidence for him.

Thus, the Court deems Defendants’ facts undisputed for purposes of




       Plaintiff also filed a brief in response to the Defendants’ reply brief.
       1

(Docket #40). Such a brief is not permitted by the rules of procedure; it has been
ignored.


                                   Page 2 of 5
deciding their motion for summary judgment. See Fed. R. Civ. P. 56(e); Civ.

L. R. 56(b)(4); Hill v. Thalacker, 210 F. App’x 513, 515 (7th Cir. 2006) (noting

that district courts have discretion to enforce procedural rules against pro se

litigants).

       According to the Defendants’ undisputed statement of facts, Plaintiff

complained of back pain beginning in October 2015. He did not indicate

that his discomfort arose from his kidneys. A later ultrasound nevertheless

revealed a small kidney stone. Manlove, a doctor and Plaintiff’s primary

care provider at the prison, decided that the stone was not threatening or

causing Plaintiff’s back pain, and so it would not be manually removed.

Plaintiff wrote to the health services unit to complain, and Marchant

responded that Manlove’s professional opinion on the matter was final.

Plaintiff then filed an inmate grievance on the same basis, which Alsum and

Hompe dismissed for the same reason.

       Litscher and Alsum deny creating a policy whereby inmates would

not have access to medical care based on their inmate number. Rather,

inmates were assigned to their primary provider based on their having odd

or even numbers, so that the workload would be divided evenly between

providers. If an inmate had an emergency, he would be seen by an available

provider, regardless of his inmate number.

       Defendants argue that on these facts, both of Plaintiff’s claims fail.

First, they explain that Plaintiff’s belief about the inmate number/medical

care policy is entirely false. Second, Defendants maintain that Plaintiff

cannot establish deliberate indifference on the part of any Defendant. See

Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016) (The Eighth Amendment is

violated when a prisoner shows that he “suffered from an objectively




                                  Page 3 of 5
serious medical condition,” and that “the individual defendant was

deliberately indifferent to that condition.”).

       As to Manlove, it was his medical opinion that the kidney stone was

small, unobtrusive, and unlikely to cause any symptoms. Thus, there was

no need to remove it manually; it would either remain in the kidney or pass

without intervention. As a medical professional, Manlove exhibits

deliberate indifference only when his conduct “is such a substantial

departure from accepted professional judgment, practice, or standards as

to demonstrate that the person responsible did not base the decision on

such a judgment.” King v. Kramer, 680 F.3d 1013, 1018–19 (7th Cir. 2012)

(quotation omitted). “Neither medical malpractice nor [Plaintiff’s] mere

disagreement with [Manlove’s] medical judgment is enough to prove

deliberate indifference.” Berry v. Peterman, 604 F.3d 435, 441 (7th Cir. 2010).

Plaintiff himself is no doctor, and he has marshalled no competent evidence

showing that Manlove’s decision was so below the range of acceptable care

that it could be considered deliberately indifferent. King, 680 F.3d at 1019

(“In evaluating the evidence, we must remain sensitive to the line between

malpractice and treatment that is so far out of bounds that it was blatantly

inappropriate or not even based on medical judgment.”).

       As for the other defendants, White played no role in treating

Plaintiff’s kidney stone, and Plaintiff has conceded that Foster should be

dismissed from this action. (Docket #38 at 2). Neither Marchant, Alsum, nor

Hompe had any role in treating Plaintiff either, though they did respond to

his complaints. Those who are “not responsible for administering medical

care to [prisoners]” are “entitled to defer to the judgment of [prison] health

professionals so long as [they] d[o] not ignore [the prisoner].” King, 680 F.3d

at 1018. This principle absolves these three defendants of any wrongdoing.


                                 Page 4 of 5
They were permitted to rely upon, and indeed had no medical expertise to

contradict or question, Manlove’s opinion.

       Therefore, based on the undisputed facts presented by Defendants

and the arguments in their briefs, the Court finds that summary judgment

is clearly appropriate in their favor. Plaintiff’s brief does nothing to alter the

Court’s conclusion. Plaintiff quibbles about whether Manlove adequately

discussed Plaintiff’s medical tests with him, but the Eighth Amendment is

unconcerned with such minute issues of doctor-patient interaction. Plaintiff

has not adduced any evidence that his medical needs were ignored. Petties,

836 F.3d at 727–28. And again, Plaintiff’s mere disagreement with

Manlove’s ultimate opinion is not evidence of deliberate indifference. Berry,

604 F.3d at 441. The Court will dismiss each of Plaintiff’s claims, and

therefore this entire action, with prejudice.

        Accordingly,

       IT IS ORDERED that Defendants’ motion for summary judgment

(Docket #27) be and the same is hereby GRANTED; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 12th day of December, 2019.

                                     BY THE COURT:



                                     ____________________________
                                     J. P. Stadtmueller
                                     U.S. District Judge




                                   Page 5 of 5
